Citation Nr: 1505273	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-31 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than March 1, 2006 for the grant of service connection for tinnitus, to include based on clear and unmistakable error (CUE) in a March 1993 rating decision denying service connection for tinnitus.

2.  Entitlement to an effective date earlier than August 22, 2011, for the grant of a 40 percent disability rating for bilateral hearing loss, to include based on CUE in a March 1993 rating decision granting service connection for bilateral hearing loss.  

3.  Entitlement to a disability rating in excess of 70 percent for major depressive disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from January 1968 to January 1971, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from August 2010, September 2011, June 2012, and October 2012 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO), which, inter alia, granted service connection for tinnitus, assigning an effective date of March 1, 2006, and assigned a 40 percent disability rating for bilateral hearing loss, effective from August 22, 2011.

At an August 2012 Travel Board hearing before the undersigned Veterans Law Judge, the Veteran expressed disagreement with the effective date assigned for service connection for tinnitus as well as the effective dates assigned for the increased 40 percent and 30 percent disability ratings for bilateral hearing loss in the June 2012 supplemental statement of the case (SSOC) on the basis of CUE in prior rating decisions.  As the RO had not yet adjudicated the CUE motion, in October 2012, the Board remanded the earlier effective date claims for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  That development having been completed, the claims are now appropriate for appellate review.  

The Board also remanded the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) in the October 2012 decision.  However, TDIU has since been granted by the RO, so that issue is no longer on appeal.  

The issue of the propriety of the reduction of disability rating for bilateral hearing loss from 40 to 30 percent has been raised by the record in an August 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A final March 1993 rating decision that denied service connection for tinnitus was made on the basis of the facts known before the adjudicators at that time, the law then in effect was correctly applied, and this rating decision did not contain an undebatable error that was outcome determinative.

2.  The Veteran filed a request to reopen his claim of entitlement to service connection for tinnitus on March 1, 2007, and the current effective date for the grant of service connection is March 1, 2006, one year prior to the date of claim.

3.  Prior to receipt of the request to reopen on March 1, 2007, there were no testimonial documents submitted indicating intent to reopen a claim of entitlement to service connection for tinnitus, or reports of examination or hospitalization by VA or one of the uniformed services that can be accepted as an informal claim for benefits.

4.  The March 1993 rating decision that granted service connection for hearing loss and assigned a noncompensable percent rating was made on the basis of the facts known before the adjudicators at that time, the law then in effect was correctly applied, and this rating decision did not contain an undebatable error that was outcome determinative.

5.  The Veteran filed a claim for an increased disability rating for his service-connected bilateral hearing loss in November 2009.  

6.  During the rating period on appeal prior to August 22, 2011, the Veteran's service-connected bilateral hearing loss manifested average puretone thresholds of no worse than 61 and 64 in the right and left ears, respectively, and speech recognition scores of no worse than 90 and 94 percent in the right and left ears, respectively.  

7.  In an October 2012 Statement in Support of Claim, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal regarding entitlement to a disability rating in excess of 70 percent for major depressive disorder.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 1, 2006, for the grant of service connection for tinnitus have not been met, to include on the basis of CUE in the March 1993 rating decision.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5109A, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.104, 3.105, 3.155, 3.157, 3.159, 3.160, 3.400 (2014).  

2.  The criteria for an effective date earlier than August 22, 2011, for the grant of a 40 percent disability rating for bilateral hearing loss have not been met, to include on the basis of CUE in the March 1993 rating decision.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5109A, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.104, 3.105, 3.155, 3.157, 3.159, 3.160, 3.400 (2014).  

3.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to an increased disability rating for major depressive disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Laws and Regulations

An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.1400 (2014). 

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc)).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, an assertion of CUE is a motion or a request, rather than a claim.  See Hillyard v. Shinseki, 24 Vet. App. 343, 355-356 (2011) (citing Rice v. Shinseki, 22 Vet. App. 447, 451 (2009) ("Motions alleging clear and unmistakable error ... in a prior decision have also often been referred to as 'claims'").

The Board notes that a CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a movant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell at 314; see also Yates v. West, 213 F.3d 1372 (2000).

Where evidence establishes CUE, the prior decision in question will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a). 

Earlier Effective Date for Grant of Service Connection for Tinnitus

In this case, the Veteran filed an original claim of entitlement to service connection for tinnitus in October 1981.  The RO scheduled a VA examination in March 1982, but the Veteran failed to report for the examination without explanation.  In April 1982, the RO sent the Veteran a letter stating that no further action would be taken on his claim until he contacted the RO expressing willingness to report for a rescheduled VA examination.  The Veteran did not respond to this letter, and, therefore, no further action was taken on his claim.  

In July 1992, the Veteran filed a second claim for service connection for tinnitus.  In a March 1993 rating decision, the RO denied service connection, finding that there was no evidence of acoustic trauma during active service, that there were no complaints of persistent tinnitus during active service, and that the recent August 1992 VA examination revealed a history of only intermittent tinnitus.  

The law in effect at the time of the March 1993 rating decision provided service connection only for tinnitus that was "persistent as a symptom of head injury, concussion, or acoustic trauma."  38 C.F.R. § 4.87, Diagnostic Code 6260 (1992).

Effective June 10, 1999, VA regulations were modified to allow for service connection for recurrent tinnitus.  See 64 FR 25210, May 11, 1999; 38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).   

On March 1, 2007, the Veteran filed a request for reevaluation of his service-connected hearing loss, stating that he had "problems with hearing."  Subsequent to the receipt of the March 2007 claim, repeated attempts were made to contact the Veteran, but all letters from VA were returned as undeliverable.  Therefore, no further action was taken on the March 2007 claim.

The Veteran filed a request to reopen his claim for service connection for tinnitus in November 2009.  In an August 2010 rating decision, the RO granted service connection for tinnitus, effective from November 12, 2008, one year prior to the date of receipt of the request to reopen.  

During the course of this appeal, in an October 2012 rating decision, the RO granted an earlier effective date of March 1, 2006, finding that the March 1, 2007 statement from the Veteran requesting reevaluation for service-connected hearing loss also constituted a request for service connection for tinnitus.  The RO assigned the effective date for the grant of service connection one year prior to the date of receipt of the March 1, 2007 claim under the provisions of 38 C.F.R. § 3.114, which states that if a claim is received more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of up to one year prior to the date of claim provided that the evidence show the existence of the disability as of the date of the regulatory amendment.  Because the evidence demonstrated that the Veteran had tinnitus since active service, the RO assigned an effective date of March 1, 2006.

The Veteran contends that he is entitled to an effective date earlier than March 1, 2006, both on the basis of CUE in the March 1993 rating decision, and because he has had tinnitus since active service.  

The Board has first considered the issue of whether there was CUE in the March 1993 rating decision, and finds that there was no CUE in that decision.  

Service treatment records document a complaint of tinnitus in November 1970 that the Veteran believed was due to the noise of artillery fire.  The Board also notes that he had service in Vietnam, and that, in the same March 1993 rating decision, the RO granted service connection for bilateral hearing loss.  Thus, the evidence of record at the time of the 1993 rating decision supports a finding of acoustic trauma during active service.  

However, service treatment records document only a single complaint of tinnitus, and the post-service 1992 VA examination revealed a history of only intermittent tinnitus, according to the Veteran's own history provided to the examiner.  As noted above, the law, as it existed at the time of the March 1993 rating decision, provided service connection only for persistent tinnitus, which was not demonstrated by the evidence of record at the time.  38 C.F.R. § 4.87, Diagnostic Code 6260 (1992).

A determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question, and not on subsequent determinations of record.  Damrel, supra.  In determining whether the prior final rating decision is the product of CUE, the question is not whether the Board would have reached the same conclusion, but whether that decision contained an undebatable error that was outcome determinative. 

The Board finds that the RO's determination that the Veteran had only intermittent tinnitus at the time of the March 1993 rating decision was supported by evidence of record at that time and was a reasonable exercise of adjudicatory judgment.  Indeed, the Veteran's own statements regarding experiencing intermittent tinnitus provided at the post-service 1992 VA examination provided probative evidence against his own claim.

For these reasons, the Board finds that the rating decision of March 1993 was adequately supported by the evidence then of record and the statutory and regulatory provisions which existed at the time of the March 1993 rating decision were correctly applied.  Therefore, the Board concludes that such determination did not constitute CUE, and the appeal for an earlier effective date for the grant of service connection of tinnitus on that basis is denied.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

The Board acknowledges the Veteran's contention that the effective date for the grant of service connection for tinnitus should be even earlier, and that the RO's April 1982 letter stating that it would not take further action on his claim until he expressed willingness to report for a VA examination constituted CUE.  In this regard, the Board notes that the RO never issued a rating decision, so there was no final denial of the service connection claim in 1982.  

Moreover, even if the RO had issued a formal rating decision denying service connection in 1982, the Veteran has a duty to cooperate when asked for information in the development of his claim.  The duty to assist a veteran in developing evidence is not always a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran must cooperate when he is asked for information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies VA evidence which might have helped establish his claim.  A claim is considered abandoned when a claimant does not supply information requested by VA within one year of the request.  38 C.F.R. § 3.158.

In this case, the RO did not commit CUE in not taking action on the Veteran's service connection claim in 1982 based on his failure to report for the scheduled VA examination and lack of indication of a willingness to report for a rescheduled VA examination.  VA cannot be expected to grant a claim when the veteran does not provide requested information - or in this case, make himself available for an audiological examination and interview by a VA physician - as such claims are properly considered to be abandoned.   Therefore, the criteria for an earlier effective date based on CUE in 1982 have not been met.  

Next, the Board has considered whether an earlier effective date for the grant of service connection for tinnitus can be awarded on a basis other than CUE in a prior decision.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.155(a), a veteran or a representative of a veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  A communication received from a service organization, an attorney, or agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written.  
38 C.F.R. § 3.155(b).

Thus, with respect to the earlier effective date claim on appeal here, the Board will focus the analysis on determining the proper date of the claim and the proper date of when entitlement arose.  Thereafter, the proper effective date is determined by taking the latter of the two dates determined.  See 38 C.F.R. § 3.400.

As noted above, the RO denied the Veteran's claim for service connection for tinnitus in a March 1993 rating decision.  The Veteran did not file a timely notice of disagreement (NOD).  Thus, the March 1993 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

Also as noted above, in an October 2012 rating decision, the RO found that a March 1, 2007 statement constituted a request to reopen the claim of entitlement to service connection for tinnitus, and assigned an effective date of March 1, 2006, one year prior to the date the Veteran's request to reopen his claim for service connection was received based on a liberalizing law.  

In claims that have been reopened with new and material evidence, if there has been a final prior RO denial of the benefit sought, the effective date cannot be earlier than the subsequent request to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  

Thus, the question before the Board is whether there is any evidence in the claims file that can be construed as a claim to reopen prior to the filing of the claim to reopen filed on March 1, 2007, but subsequent to the last final rating decision in March 1993.  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

After reviewing the record, the Board concludes that there are no testimonial documents submitted prior to March 1, 2007, indicating intent to reopen a claim of entitlement to service connection for tinnitus.  

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA or one of the uniformed services will be accepted as an informal claim for benefits.  However, in this case, the medical evidence of record relevant to the period between March 1993 and March 2007 is negative for any findings or complaints of tinnitus.  

The Board concludes that the date of claim here is March 1, 2007.  To reiterate the statement of the law above, under 38 C.F.R. § 3.400(b)(2), the later either of the date of the claim (in this case, March 1, 2007) or the date upon which entitlement arose controls, and is the appropriate effective date.  Currently, the effective date is March 1, 2006, which is one year prior to the date of claim.    

To the extent the Veteran is arguing the date on which entitlement arose pre-dated his current effective date, his claim must fail.  Even if the date entitlement arose pre-dated the date of claim (which in this case, it did), under the law, the proper effective date is the latter of the two.  See 38 C.F.R. § 3.400(b)(2).  

The Board is without authority to grant equitable relief.  Rather, the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994).  In this case, the law does not allow for an earlier effective date.  

For the reasons already discussed, an effective date prior to March 1, 2006, is not justified.  As the preponderance of the evidence is against a grant of an earlier effective date, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Earlier Effective Date for Increased Rating for Hearing Loss

The RO granted service connection for hearing loss in a March 1993 rating decision, assigning an initial noncompensable disability rating from July 2, 1992.  The Veteran filed a claim for an increased rating in November 2009.  In the August 2010 rating decision on appeal, the RO denied an increased rating.  However, during the course of this appeal, the RO granted a higher 40 percent disability rating from August 22, 2011, and a 30 percent disability rating from March 12, 2012.  

The Veteran contends that the 40 percent disability rating should be given an effective date earlier than August 22, 2011.  Specifically, he avers that, as a layperson, he is capable of observing his symptoms of hearing loss, and that his hearing loss had manifested to a compensable level well before the effective date of the 40 percent disability rating.  Therefore, he argues, the RO's failure to grant a compensable disability rating for hearing loss in the March 1993 rating decision constituted CUE.  

Hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, and there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second, or hertz (Hz).  

The rating criteria for hearing loss establish 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The rows in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the row appropriate for the numeric designation for the ear having the better hearing acuity and the column appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87.

Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

In addition, under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies, 1000, 2000, 3000, and 4000 Hz, is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  However, none of the audiograms described below show such findings, so evaluation under 38 C.F.R. § 4.86(a) or (b) is not warranted.

The Board has first considered whether an earlier effective date is available based on CUE in the March 1993 rating decision.  

After a careful review of the record before the RO in March 1993, the Board finds that there was a reasonable basis for the RO's assignment of a noncompensable rating for hearing loss given the presented facts and applicable law at that time.  In reaching this determination, the Board finds that the correct facts as they were known were before the RO in March 1993 and the statutory or regulatory provisions extant at the time were correctly applied. 

The evidence consisted of service treatment records and an August 1992 VA examination report. 

The evidence of record at the time of the March 1993 rating decision included an audiogram conducted at the January 1968 enlistment examination, which reflects puretone thresholds at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz of 0, 0, 0, 5, and 0 decibels, respectively, in the right ear, and 0 decibels at all frequencies in the left ear, with an average puretone threshold of 1 decibel in the right ear and 0 decibels in the left ear.  Speech recognition scores are not documented on the enlistment examination report, and therefore, a disability rating cannot be calculated based on the enlistment audiogram.  However, the puretone thresholds recorded at enlistment do not indicate any degree of hearing loss, even under Hensley, supra.

Next, the Veteran underwent a separation physical in October 1970 at which an audiogram demonstrated puretone thresholds at the test frequencies 500, 1000, 2000, and 4000 Hz of 35, 40, 45, and 70 decibels, respectively, in each ear.  The Veteran was referred to a specialist to evaluate his hearing based on the results of this test.  

In December 1970, another audiogram was conducted which reflected puretone thresholds of 0, 10, 15, 20, and 20 decibels at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz, respectively, in the right ear, and 10, 10, 15, and 30 decibels at the test frequencies 500, 1000, 2000, and 4000 Hz, respectively, in the left ear, with an average puretone threshold of 16 decibels in the right ear and 18 decibels in the left ear.  Speech recognition scores were 94 and 86 percent in the right and left ears, respectively.      

Using Table VI, applying the results from the December 1970 audiological examination, the hearing impairment is Level I in the right ear and Level II in the left ear.  This results in a zero percent, or noncompensable, disability evaluation under Table VII.  See 38 C.F.R. § 4.85.

Clinical notes from December 1970 indicate that the Veteran's audiogram demonstrated "essentially normal hearing" with the exception of a very mild high frequency sensorineural loss of acuity.  However, hearing was within the normal range.  

No further audiograms were conducted during active service, and the Veteran signed a statement in January 1971 indicating that his medical condition had not changed.  

He was afforded a VA audiological examination in August 1992, at which an audiogram revealed puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hz of 20, 25, 45, and 55 decibels, respectively, in the right ear, and 20, 20, 35, and 70 decibels, respectively, in the left ear, with average puretone thresholds of 36 decibels in each ear.  Speech recognition scores were 96 and 100 percent in the right and left ears, respectively.      

Using Table VI, applying the results from the August 1992 VA examination, the hearing impairment is Level I in both ears.  This results in a zero percent, or noncompensable, disability evaluation under Table VII.  See 38 C.F.R. § 4.85.

A determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question, and not on subsequent determinations of record.  Damrel, supra.  In determining whether the prior final rating decision is the product of CUE, the question is not whether the Board would have reached the same conclusion, but whether that decision contained an undebatable error that was outcome determinative. 

The Board finds that the RO's determination that the Veteran's hearing loss was noncompensably disabling at the time of the March 1993 rating decision was supported by evidence of record at that time and was a reasonable exercise of adjudicatory judgment.  The audiogram findings of record, described above, support the assignment of the noncompensable rating under Diagnostic Code 6100 (1992). 

The Board also notes that when there is evidence both for and against a claim, it is impossible for a veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).  In the present case, despite the degree of hearing loss demonstrated during active service by audiogram in October 1970, there is also evidence which supports the assignment of the noncompensable rating.  Reasonable minds could conclude that a compensable rating was not warranted for hearing loss. 

The Veteran and his representative are essentially arguing that the RO should have weighed the evidence differently - in that they should have placed more weight on his own observations of the level of his hearing loss - and assigned a compensable evaluation for hearing loss in the March 1993 rating decision.  

The Board acknowledges that the Veteran is certainly competent to report symptoms of hearing loss as a layperson.  However, he is not competent to determine the specific level of disability under VA rating criteria.  As noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to numeric designations assigned to official audiometric results.  See Lendenmann, 3 Vet. App. at 345.  Therefore, the RO's placement of greater probative weight on the audiometric findings in assigning a noncompensable rating in March 1993 did not constitute CUE.

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  CUEs "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, supra. The claimant must assert more than a disagreement as to how the facts were weighed or evaluated.  Id. 

For these reasons, the Board finds that the rating decision of March 1993 was adequately supported by the evidence then of record and the statutory and regulatory provisions which existed at the time of the March 1993 rating decision were correctly applied.  Therefore, the Board concludes that such determination did not constitute CUE, and the appeal for an earlier effective date for the assignment of a 40 percent disability rating for hearing loss on that basis is denied.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

In addition, the Board finds that an effective date earlier than August 22, 2011, is not warranted on a basis other than CUE.  Namely, the weight of the evidence prior to that date is against a grant of a compensable disability rating.  

Subsequent to the March 1993 rating decision granting a noncompensable disability rating for bilateral hearing loss, the Veteran filed a claim for an increased rating in January 1997.  However, he failed to report for two scheduled VA examinations, and he did not submit any medical evidence to support his claim.  Thus, the RO denied the claim in an August 1997 rating decision.  

The Veteran filed another request for an increased rating in March 2007, but, as described above, attempts to contact him by VA were unsuccessful, and the claim was abandoned.  

After the Veteran filed his most recent claim for an increased rating  in November 2009, he was afforded a VA audiological examination in August 2010.  An audiogram revealed puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz of 35, 45, 55, 70, and 75 decibels, respectively, in the right ear, and 40, 45, 60, 75, and 75 decibels, respectively, in the left ear, with average puretone thresholds of 61 decibels in the right ear and 64 decibels in the left ear.  Speech recognition scores were 90 and 94 percent in the right and left ears, respectively.      

Using Table VI, applying the results from the August 2010 VA examination, the hearing impairment is Level III in the right ear and Level II in the left ear.  This results in a zero percent, or noncompensable, disability evaluation under Table VII.  See 38 C.F.R. § 4.85.

The next audiogram was conducted at the August 2011 VA examination, upon which the 40 percent disability rating was assigned.  

As noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to numeric designations assigned to official audiometric results.  See Lendenmann, 3 Vet. App. at 345.

In this case, the criteria for a 40 percent disability rating for bilateral hearing loss were simply not met prior to the current August 22, 2011 effective date.  Therefore, the preponderance of the evidence prior to August 22, 2011 is against a finding that the effective date of the 40 percent disability evaluation for bilateral hearing loss should be earlier than August 22, 2011.  Since the preponderance of the evidence is against the Veteran's claim of entitlement to an earlier effective date, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The Court has held that the VCAA does not apply to CUE actions.  Baldwin v. Principi, 15 Vet. App. 302 (2001).  Accordingly, the duties to notify and assist need not be discussed as they pertain to the CUE aspect of these claims.

Moreover, because the current appeal as to the tinnitus claim arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for tinnitus, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the hearing loss effective date claim, timely letters in December 2009 and May 2010 satisfied VA's duty to notify.  The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at the August 2012 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2012 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Dismissal of Increased Rating Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal as to entitlement to an increased disability rating for major depressive disorder by way of an October 2012 Statement in Support of Claim, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding entitlement to an increased rating for major depressive disorder, and it is dismissed.


ORDER

The appeal to establish an effective date earlier than March 1, 2006, for the grant of service connection for tinnitus, to include based on CUE in the March 1993 rating decision, is denied.

The appeal to establish an effective date earlier than August 22, 2011, for the grant of a 40 percent disability rating for bilateral hearing loss, to include based on CUE in a March 1993 rating decision, is denied.  

The appeal regarding entitlement to a disability rating in excess of 70 percent for major depressive disorder is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


